FILED
                             NOT FOR PUBLICATION                            AUG 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEVIN HARMON,                                    No. 08-56057

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00398-FMC-
                                                 AGR
  v.

MARTIN MARSHAL; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Devin Harmon appeals pro se from the district court’s summary judgment

for defendants in his 42 U.S.C. § 1983 action alleging malicious prosecution. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. FTC v. Stefanchik,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Harmon’s
request for oral argument is denied.
559 F.3d 924, 927 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because Harmon

failed to raise a triable issue as to whether defendants lacked probable cause. See

Conrad v. United States, 447 F.3d 760, 767 (9th Cir. 2006) (to prove malicious

prosecution under California law, plaintiff must show an absence of probable

cause); see also Beck v. City of Upland, 527 F.3d 853, 865 (9th Cir. 2008)

(applying absence of probable cause requirement in Fourth Amendment context,

following Hartman v. Moore, 547 U.S. 250 (2006)) .

      The district court properly relied on defendant Marshall's declaration

regarding fingerprint evidence to establish probable cause, and contrary to

Harmon's contention, the declaration was not subject to the standards for

admissibility of expert testimony under Daubert v. Merrell Dow Pharms., Inc., 509
U.S. 579 (1993). See Hart v. Parks, 450 F.3d 1059, 1067 (9th Cir. 2006) (evidence

relied upon to show probable cause need not meet standards for admissibility of

testimony in court).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    08-56057